ORDER
The Disciplinary Review Board on December 15, 1998, having filed with the Court its decision concluding that a letter of admonition should be issued to MICHAEL K. MULLEN of MORRISTOWN, who was admitted to the bar of this State in 1982, for violations of RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.